



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McRae, 2021 ONCA 525

DATE: 20210722

DOCKET: C66363

Rouleau, Pepall and Roberts
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John McRae

Appellant

Matthew R. Gourlay, for the appellant

Andreea Baiasu, for the respondent

Heard: March 18, 2021 by video
    conference

On appeal from the conviction entered on
    June 14, 2018 by Justice Robert N. Beaudoin of the Superior Court of Justice,
    sitting with a jury, and from the sentence imposed on June 20, 2018, with
    reasons reported at 2018 ONSC 4035.

Rouleau J.A.:

OVERVIEW

[1]

The appellant stabbed his son causing his death. He
    was convicted of second-degree murder and sentenced to life imprisonment with a
    parole ineligibility period of 12 years. He appeals both conviction and
    sentence. For the reasons that follow, I would dismiss the appeal.

FACTS

[2]

At the time of the murder, the appellant, then 70
    years old, and his son Michael, 51 years old, had for some time been living
    together in an apartment with a third roommate, Alain Chaput. The father and
    son relationship was a rocky one. Both struggled with substance abuse and had
    prior criminal records.

[3]

On the day of the incident, July 7, 2015, the
    appellant began drinking at noon. Around 2:00 p.m., Mr. Chaput met the
    appellant at a bar, where they drank together. When they returned to the
    apartment, the appellant and Michael had a confrontation in the backyard. The
    appellant approached Michael and angrily confronted him about his failure to
    pay his share of the rent. This sparked an exchange of threats and insults with
    both men uttering threats to kill each other one day. Michael pushed the
    appellant down twice and the appellant hit Michael with small punches.

[4]

Following this exchange, Mr. Chaput and the
    appellant went to a pub across the street, returning home around 5:45 p.m. Mr.
    Chaput ate dinner and went back to his room.

[5]

A few minutes later, the appellant knocked on Mr.
    Chaputs door and asked Mr. Chaput to call 911 because he had just stabbed his
    son. Mr. Chaput called 911 and asked for an ambulance at 6:40 p.m.

[6]

The appellant had stabbed Michael twice in the
    upper abdomen with a butcher knife, each time plunging the knife to the hilt
    about 20 cm deep. He also cut the front of Michaels neck, leaving a 15 cm long
    gash. That cut, however, was only a superficial injury. Death was caused by the
    stab wounds to the abdomen. Emergency surgery could not save Michaels life and
    he was pronounced dead at the hospital at 9:35 p.m. that same night.

[7]

There were several descriptions as to how the
    murder had been committed. Mr. Chaput testified that, immediately after the
    stabbing, when he asked the appellant what had happened, the appellant answered:

I just stabbed
    him. I was fed up with him. Hes keeping pushing me around, threaten to kill me
    and all that bullshit. Just fed up. I went there to stab him so I seen him, he
    was full of blood.

[8]

Upon his arrest, the appellant told the police: I
    came home. He kicked the shit out of me. I said, Im not going to stand for it
    no more. Then, as he was being escorted by the police out of the building, a
    neighbour asked the appellant: Why did you do it? The appellant replied: He
    deserved it.

[9]

The next day, the appellant was interviewed by
    police at the station. He described what happened as: Nothing happened. Just I
    come home and he was sitting out in the back drinking and that there and I
    flipped. And he pushed me down a couple of times and I said well Ill get you
    back. Later the appellant confirmed that he stabbed Michael when he was asleep
    because I wanted my revenge I guess. He further recalled that Michael woke up
    after being stabbed and asked: What are you doing that for? Toward the end of
    the police interview, the appellant said: I just snapped. Thats why I should
    see a psychiatrist or something.

[10]

Eight months after the stabbing, on April 29, 2016, the appellant met
    with Dr. Helen Ward, a forensic psychiatrist, and spoke with her about the
    stabbing. He said that he went to his bedroom at 6:00 or 7:00 p.m. and pretended
    to be asleep for 20 minutes when Michael came in and said Ill kill you, you
    old bastard, a threat which he had uttered before. The appellant remained in
    bed and waited until Michael was quiet. He then grabbed a knife from the block
    on top of the fridge and went over to Michael who was lying on the couch on his
    back, his eyes partially shut, and stabbed him once in the stomach. He told Dr.
    Ward that Michael then opened his eyes and said: What are you doing? to which
    the appellant replied: I am putting an end to the argument. He then stabbed
    Michael again. The appellant added: and I think I cut his throat. I just
    couldnt take it no more, just had my fill of it.

[11]

When the appellant saw Dr. Ward again on October 21, 2017, he told her that
    he remembered having an argument with Michael about the rent, and nothing else
    after that until he told Mr. Chaput to call the police. The appellant said that
    he was very drunk and did not remember Michael uttering any threat, and that he
    did not remember stabbing Michael.

[12]

At trial, the appellant gave a different version. He said that he did
    not remember going to the pub for a second time, and that the next thing he
    remembered after the argument about the rent was Michael kicking open his
    bedroom door and saying: Youre gonna die tonight you old bastard. The
    appellant then looked for the baseball bat he used to keep in his bedroom, but
    it was gone. He went to the kitchen and grabbed the knife because he was
    scared. Michael had gone into the living room and was lying on the couch
    watching television. The appellant testified that he approached Michael who
    stood up and called his father: a rotten something and then thats when I shoved
    a knife in him. It was fast and he fell down on the couch. And then I went over
    to [Mr. Chaputs] door. The appellant described the situation as it was
    either kill or be killed. He acknowledged not mentioning Michaels threat to
    kill him when interviewed by the police because I was so used to it. I thought
    it was normal.

[13]

The trial judge charged the jury on self-defence and intoxication, as
    requested by the defence. The defences position was that the history of the
    relationship between the appellant and his son was crucial to understanding the
    July 7 killing, which the defence urged the jury to see as an act of
    self-defence after years of elder abuse and escalating violence. The Crowns
    position was that the appellant stabbed his son with the intention to kill him,
    committing second-degree murder. The appellant was fed up with his son and his
    sons lifestyle. He was angry and killed him as revenge for the backyard
    confrontation, not to defend himself.

[14]

Neither the Crown nor defence made any serious reference to the partial
    defence of provocation. The only mention of it came in passing from the trial
    judge who, during the pre-charge conference, noted that: There is no evidence
    of provocation so I eliminated references to provocation from the rolled-up
    charge. Neither counsel objected.

[15]

During deliberations, the jury asked a question about how anger may
    raise a reasonable doubt as to the
mens rea
for murder. Specifically,
    the jury indicated that they were having an issue with the evidence of anger
    may raise
[sic]
a reasonable doubt
    whether, when he unlawfully killed Mike McRae, John McRae had either state of
    mind required for murder. In discussing the appropriate response, both the
    Crown and defence acknowledged that the defence of provocation did not arise in
    this case. They agreed that the trial judge should repeat the rolled-up charge
    for the jury, specifying that: anger is not a defence; anger only in
    combination with the other factors and on consideration of all the evidence
    that youve heard is for you to consider as whether or not he had either states
    of mind to commit the offence of murder.

[16]

The jury returned a verdict of guilty for second-degree murder and the
    appellant was sentenced to life imprisonment with a parole ineligibility period
    of 12 years.

GROUNDS OF APPEAL

[17]

The appellant raises four grounds of appeal as follows:

1.

the trial judge erred in failing to charge the
    jury on provocation;

2.

the trial judge erred in dismissing the
    appellants
Scopelliti
and
Corbett
applications
;

3.

the trial judge erred by giving a special hearsay
    caution; and

4.

the trial judge erred in his sentencing of the
    appellant by relying on the appellants position of trust as an aggravating
    factor and in imposing a parole ineligibility period of 12 years.

ANALYSIS

(1)

Did the trial judge err in failing to charge the
    jury on provocation?

[18]

The appellant argues that there was an air of reality to the partial
    defence of provocation and that the trial judge erred in failing to charge the
    jury on it. The fact that provocation was not specifically raised by counsel
    did not absolve the trial judge of his duty in that regard.

[19]

Under s. 232 of the
Criminal Code
, R.S.C. 1985, c. C-46, provocation
    provides a partial defence to an accuseds unlawful conduct in killing another
    human being where the killing is perpetrated as a result of a sudden event
    triggering a loss of self-control:
R. v. Tran
, 2010 SCC 58, [2010] 3
    S.C.R. 350, at paras. 9-12;
R. v. Thibert
, [1996] 1 S.C.R. 37, at
    para. 4. The defence consists of both objective and subjective elements. There
    must have been a wrongful act or insult sufficient to deprive an ordinary
    person of the power of self-control, the objective element, and the accused
    must have acted upon that insult on the sudden and before there was time for
    the accuseds passion to cool, the subjective element:
Tran
, at para.
    10, citing
Thibert
, at para. 4. The appellant correctly notes that a
    2015 amendment to s. 232, which now requires that the provocative act also
    constitute an indictable offence punishable by five or more years imprisonment,
    does not apply in this case because the amendment came into force after the
    charged conduct:
R. v. Singh,
2016 ONSC 3739, at paras. 43-44, citing
R.
    v. Bengy,
2015 ONCA 397, 325 C.C.C. (3d) 22.

[20]

According to the appellant, the defence of provocation had an air of
    reality in light of his evidence about what Michael had said to him prior to
    the stabbing. He testified that Michael had called him names and said he would die
    tonight. Such a threat can, the appellant submits, constitute provocation.
    Further, an act of provocation is not considered in isolation, but rather in
    the context of the course of events that led up to it, including the
    relationship between the parties.

[21]

In this case, the context is one of a long abusive relationship between
    two men, including a confrontation earlier in the day. In the appellants
    submission, the jury was entitled to accept the appellants trial evidence that
    he flipped after Michael came into his room to threaten him and call him
    names. After being threatened while he lay on his bed, the appellant got up,
    went into the kitchen where he retrieved the knife and, upon confronting
    Michael, was insulted once again. This combination of threat and insult was, the
    appellant argues, sufficient to deprive an ordinary person of the power of
    self-control and, accordingly, satisfies the objective portion of the test for
    provocation.

[22]

As for the subjective element of the defence, the appellant
    acknowledged that he was angry, but he also testified that he was scared. He
    argues that as long as there was some evidence that he acted in sudden response
    to provocation, the subjective element required for the defence of provocation
    had an air of reality and should have been left with the jury.

[23]

The appellant further submits that trial counsels failure to ask for a
    provocation instruction did not relieve the trial judge of his obligation to
    leave the defence with the jury. It is an error of law not to leave provocation
    with the jury if the defence has an air of reality:
R. v. Cinous
, 2002
    SCC 29, [2002] 2 S.C.R. 3, at para. 51. On the facts of this case, the appellant
    argues that the jury could have been persuaded, or at least left with a
    reasonable doubt, that an ordinary person in the accuseds circumstances would
    have lost control when Michael made his final taunting threat. Furthermore, the
    air of reality was evident from the jurys question.

[24]

I disagree. It is well established that in considering whether a
    defence has an air of reality, the accused is entitled to the most favourable
    view of the evidence. It is assumed that the evidence relied upon by the
    accused is true. However, a mere assertion by the accused is not sufficient to
    put a defence to the jury:
Cinous
, at para. 98.

[25]

As explained by McLachlin C.J. in
R. v. Pappas
, 2013 SCC 56,
    [2013] 3 S.C.R. 452, at paras. 24 and 26:

An air of reality cannot spring from what
    amounts to little more than a bare, unsupported assertion by the accused,
    which is otherwise inconsistent with the totality of the accuseds own evidence:
R. v. Park
, [1995] 2
    S.C.R. 836, at para. 35,
per
LHeureux-Dub
é J.



Defences supported
    only by bald assertions that cannot reasonably be borne out by the evidence,
    viewed in its totality, should be kept from the jury.

As I will explain, the record in this
    case supports neither the presence of the required objective nor subjective
    elements of the defence.

(a)

No air of reality to the objective element

[26]

The nature of the threat in this case is not such that an ordinary
    person would be deprived of self-control. Accepting the appellants evidence
    that Michael came to the appellants bedroom door and told him Ill kill you,
    you old bastard or Youre gonna die tonight you old bastard, there is no
    evidence that this threat was accompanied by any physical assault or intention
    to follow through. In fact, after the alleged statement was made, Michael
    simply walked away. He went back into the living room, opened a beer, lay on
    the couch and started watching television. An ordinary person would not be
    deprived of self-control by a mere threat of future harm in those
    circumstances.

[27]

Placing this threat in context is of no assistance to the appellant. By
    all accounts, the relationship between the appellant and his son was plagued by
    mutual insults and threats of violence for years without any significant
    injuries to either party. In other words, even steeped in the hostile dynamic of
    that relationship, an ordinary person would not lose self-control, as they
    would not have been shocked by the insult, nor would they have any reason to
    think that Michael was going to inflict immediate physical harm.

[28]

As for the utterances the appellant claims that Michael made when the
    appellant came toward him carrying the knife, namely calling the appellant a
    rotten something and saying what do you want you old bastard, these were
    obvious and predictable reactions to the appellants confrontational conduct. Michaels
    utterances lacked the element of sudden shock required to cause an ordinary
    person to lose self-control. Michael did not draw a weapon or make any
    aggressive gesture toward the appellant in the living room. His statements to
    the appellant were unsurprising given the fact that he was being confronted at
    knifepoint. A properly instructed jury acting reasonably could not have been
    persuaded that Michaels conduct was sufficient to deprive an ordinary person
    of the power of self-control, nor could it have left the jury with a reasonable
    doubt.

(b)

No air of reality to the subjective element

[29]

In my view, the subjective element of the air of reality test has not
    been made out on the record. Specifically, the appellants evidence in this
    case does not provide a basis upon which the jury could believe or entertain a
    reasonable doubt that he lost self-control and that he acted on the sudden, stabbing
    Michael before there was time for his passion to cool. At no point did the
    appellant suggest that he lost the power of self-control or that he killed
    Michael in the heat of passion.

[30]

When considered in the context of the whole of the evidence, the
    appellants evidence about his motivation for the killing to the effect that he
    snapped or flipped after Michael came into his room and threatened him is
    insufficient to give an air of reality to the defence of provocation. Even
    accepting the appellants evidence that he snapped or flipped, this
    isolated evidence is ripped from the context of the rest of the evidence and
    does not satisfy the subjective element of the test:
R. v. Doucette
,
    2015 ONCA 583, 328 C.C.C. (3d) 211, at para. 31.

[31]

In this case, it is apparent that the stabbing, when viewed in the
    context of all the evidence at trial, was not a sudden reaction on the
    appellants part. Although the appellant testified that there were only seconds
    between the threat and the stabbing, his own evidence shows that, after the
    threat, he took the time to look for the baseball bat he usually kept in his
    room, could not find it, and decided to go to the kitchen for a knife. He then
    went over to the couch where he confronted Michael. He not only stabbed him
    twice but went on to inflict a 15 cm cut to Michaels throat. The isolated
    statements that he snapped or flipped are inconsistent with the appellants
    principal narrative as to how the murder was committed and are insufficient to
    give an air of reality to the defence of provocation. Viewed in the entire
    context of this case, the subjective element, acting on the sudden, is lacking.

[32]

The appellant argues that the present case is similar to
R. v. Gill
,
    2009 ONCA 124, 241 C.C.C. (3d) 1 and
R. v. Angelis
, 2013 ONCA 70, 296
    C.C.C. (3d) 143. In both of those cases, this court held that provocation
    should have been left with the jury because the Crown, in arguing that the
    accused had acted out of anger, implicitly acknowledged that there was some
    evidence of provocation. In the appellants submission, the same argument was
    made by the Crown in this case, that is, that the appellant was fed up and
    angry at Michael and that was why he killed him.

[33]

In my view,
Gill
and
Angelis
are quite different. In
    those cases, there was an undisputed element of suddenness in the sense that
    the appellant became enraged immediately before or during the fatal
    confrontation with the deceased. By contrast, in this case, the Crown did not suggest
    that the appellant was animated by sudden anger immediately before stabbing
    Michael to death. Instead, the Crown pointed to the appellants long-standing
    frustration and seething anger with Michael, which was aggravated by the
    confrontation hours earlier in the backyard. The stabbing was neither sudden nor
    immediate.

[34]

In the final analysis and considering the totality of the evidence in
    this case, the trial judge and all counsel at trial correctly concluded that there
    was no air of reality to the suggestion that the appellant killed Michael in a
    sudden fit of anger before he had time to regain control. The trial judge did
    not err in failing to put the defence of provocation before the jury.

(2)

Did the trial judge err in his
Scopelliti
and
Corbett
rulings?

[35]

At trial, the appellant brought applications to adduce evidence of Michaels
    criminal history pursuant to
R. v. Scopelliti
, (1981), 63 C.C.C. (2d)
    481 (Ont. C.A.) and to exclude evidence of his own criminal history pursuant to
R. v. Corbett
, [1988] 1 S.C.R. 670.

[36]

On the
Scopelliti
application, the
    appellant argued that Michaels prior history of violent and criminal behaviour
    with the appellant and others was
relevant to the
    appellants claim of self-defence. The
Scopelliti
application was brought before the defence had called its case, but
    the appellant undertook that he would testify and provided a short will-say
    statement. He further acknowledged that if the
Scopelliti
application was granted
    and evidence of Michaels violent criminal behaviour admitted, he would have no
    basis upon which to resist the admission of his own criminal record. In
    essence, he argued that in the interest of fairness, the jury should receive a
    complete picture of both protagonists, including their violent and criminal
    history.

[37]

The
Corbett
application
    was argued during a break in the appellants testimony in chief. The appellant
    opposed the introduction of his criminal record by the Crown on the basis that
    his convictions were dated and that the crimes involved did not speak to
    credibility. He argued that the introduction of his criminal record could only
    give rise to impermissible propensity reasoning.

[38]

On the
Scopelliti
application, trial judge ruled that the
    evidence of Michaels
prior acts of violence that were
    known to the appellant was relevant and admissible. However, where the
    appellant had no direct knowledge of the prior acts of violence, the evidence
    would be excluded. He limited the
Scopelliti
application in this way
    on the basis that the appellants testimony about Michaels aggression did not
    open the door wide to all of Michaels past disreputable conduct.

[39]

In his ruling on the
Corbett
application, the trial judge
    noted that the appellant had already introduced a substantial portion of his
    own criminal record through his testimony in chief. Because the appellant was
    the only surviving party to the final confrontation with Michael, his
    credibility would be central to the case and the jury should be presented with
    a complete picture, accompanied by the appropriate instruction. The trial judge
    therefore permitted the Crown to cross-examine the appellant on his criminal
    record without restriction.

[40]

The appellant challenges both rulings. In the appellants submission, the
    trial judges
Scopelliti
ruling was wrong and prejudiced the
    appellants defence because a significant quantity of evidence pertaining to
    Michaels violent disposition was never heard by the jury. This included
    Michaels full criminal record, evidence of violence toward his former
    girlfriend that the appellant was unaware of and the evidence of a police
    officer about a February 2015 violent interaction between Michael and the
    police that occurred when the appellant was not present. In the appellants
    submission, all of this evidence was clearly relevant to self-defence. Its
    probative value exceeded any prejudice it might cause.

[41]

The appellant also maintains that the trial judges error was
    compounded by his giving a cautionary midtrial instruction to the jury in which
    he told the jury that Michaels extraneous misconduct was irrelevant.

[42]

As for the
Corbett
application, the appellant submits that,
    because he excluded Michaels criminal record, it was an error for the trial
    judge to then deny the appellants
Corbett
application and permit the
    Crown to cross-examine the appellant on the entirety of his criminal record.

[43]

I would not give effect to these submissions. As submitted by the
    Crown, even if the ruling on the
Scopelliti
application was an error,
    the jury ended up hearing substantially all of the evidence of Michaels violent
    history that the defence first sought to adduce through the
Scopelliti
application
. The
Scopelliti
ruling
    had no significant impact on the outcome of the trial and cannot be said to
    have occasioned a substantial wrong or miscarriage of justice. Accordingly, to
    the extent of any error in the trial judges
Scopelliti
ruling, I
    would apply the curative proviso, as urged by the Crown.

[44]

The appellant was allowed to testify that he and Michael committed a
    robbery together and that Michael went on to commit robbery of a liquor store
    and of a Dairy Queen. He also testified about Michaels fight with a police
    officer at a liquor store. Michaels former girlfriend testified to having been
    threatened by Michael should she take their daughter away, that the threats
    were getting out of hand and that he was getting more violent. Finally, the
    fact that Michael had been to the penitentiary came out in evidence, and his
    criminal record appears to have been put in as an exhibit at trial, possibly,
    as the Crown suggests, as an inadvertent attachment to the appellants criminal
    record. The appellant simply suffered no prejudice as a result of the
Scopelliti

ruling.

[45]

I also agree with the Crown that, in the context of this case, the
    trial judges midtrial instruction to the jury concerning Michaels extraneous
    misconduct would have had no effect on the appellants claim of self-defence.
    The main hurdle for the appellants self-defence claim was not that Michael would
    utter threats and become verbally abusive when drunk. There was plenty of
    evidence to that effect. The difficult issue was whether the appellants act of
    stabbing Michael in response to the threat was reasonable in the circumstances
    where Michael had left and returned to the living room to watch television. Even
    on the most favourable view of the appellants evidence, Michael was not the
    aggressor at the time of the stabbing. Evidence that Michael had robbed a
    liquor store, been belligerent with the police or had verbally threatened his
    girlfriend would have had no impact on the jurys assessment of the
    reasonableness of the appellants reaction purportedly in self-defence.

[46]

Finally, given that the evidence of Michaels bad character and
    criminal conduct was heard by the jury, I see no error nor any prejudice arising
    from the trial judges dismissal of the
Corbett
application. The jury
    received a warts and all picture of both father and son, as the defence had
    originally sought. The exclusion of the appellants criminal record would have
    resulted in an imbalance. I would not give effect to this ground of appeal.

(3)

Did the trial judge err by giving a special
    hearsay caution?

[47]

The appellant argues that the trial judge erred by characterizing Michaels
    utterances on the day of the murder as hearsay and by instructing the jury that
    it should treat them with special caution because Michael was not under oath or
    available for cross-examination. The appellant places particular emphasis on
    the following passage from the trial judges jury charge:

First, you have to decide what, if anything,
    Michael McRae said to John McRae. In deciding whether Michael McRae said these
    things, or any of them, you should use your common sense. Take into account the
    condition of Michael McRae and of the witnesses at the time of the
    conversation, the circumstances of when the conversation took place, and
    anything else that may make the witnesss story more or less believable.

If you find that the witness has reliably
    reported any or all of what Michael McRae said, you may use those parts of the
    witnesss testimony to help you decide the case. Do not use what you conclude
    the witness has not  do not use what you conclude that the witness has not
    reliably reported.

You should be cautious when you determine how much or how little you
    rely on this evidence and of what you find Michael McRae said to any witness to
    decide this case. It may be less reliable than other evidence that has been
    given. Michael McRae was not under oath or affirmation. He did not promise to
    tell the truth. You did not see or hear Michael McRae testify, although you
    heard his voice on the 911 call. He could not be cross-examined here like the
    other witnesses who testified before you
.
    [Emphasis added by appellant.]

[48]

The appellant explains that Michaels utterances were not adduced for
    the truth of their content, so the hearsay rule was inapplicable. It did not
    matter if the threats issued by Michael were true in the sense that they would
    have actually been carried out. What mattered was whether the appellant perceived
    them as being serious. The threats gave support to the appellants claim of
    self-defence.

[49]

In support of this submission, the appellant relies on
R. v. Delellis
,
    2019 BCCA 335. In that case, as here, the accused claimed self-defence. The
    deceased was a drug dealer who had threatened the accused about a week prior to
    the incident. The evidence of threats made by the deceased was given by the
    accuseds girlfriend and, in his charge to the jury, the trial judge cautioned the
    jury about the limitations of this evidence. The caution was due to the lack of
    cross-examination. The trial judge urged the jury to consider [the evidence]
    carefully before giving [it] the weight you think it deserves and specified
    that [e]ven if you find that [the witness] accurately reported the statements
    made to her by [the deceased], you must still determine whether [the deceased]
    was being truthful at the time.

[50]

The Court of Appeal in
Delellis
held that the trial judges
    instruction amounted to reversible error notwithstanding the lack of a defence
    objection. The issue according to the Court of Appeal was not whether the
    threat was truthful but whether it was in fact made. In undermining the ability
    of the defence to rely on this important evidence, the instruction amounted to
    reversible error.

[51]

In my view, on the facts of this case, the cautionary instruction did
    not undermine the appellants defence. The parties at trial agreed that
    Michaels statement should be treated as admissible hearsay and they approved
    of the proposed jury instruction in that regard. It is not at all clear that a
    detailed instruction on the non-hearsay-purpose use of those statements would
    have assisted the appellant. The trial judge would have been required to remind
    the jury that Michaels statements may or may not have been true. This would in
    turn emphasize that we do not know if Michael meant to carry out the threat and,
    in fact, that he had never carried out earlier threats. The warning would call
    into question both the sincerity and the reasonableness of the appellants
    apprehension of harm.

[52]

Moreover, the present case is distinguishable from
Delellis
as
    the impugned hearsay instruction did not undermine the jurys assessment of the
    appellants claim of self-defence. First, the instruction concerned Michaels
    statements in the afternoon before the murder and the statements made by
    Michael that could be overheard when Mr. Chaput made the 911 call. The
    instruction did not specifically concern the threat made in the evening at the
    bedroom door, which was the basis of the appellants self-defence argument. Second,
    and more importantly, the jury in this case was not instructed that they first
    had to determine whether Michaels afternoon threats were true before
    considering them for the benefit of the appellant. The trial judges focus was
    on the fact of Michaels threats rather than their veracity:

If you find that
    the witness has reliably reported any or all of what Michael McRae said, you
    may use those parts of the witness testimony to help you decide the case.
Do not use what you conclude the witness has not reliably
    reported
.

[53]

The trial judge then added a standard warning to the effect that
    Michael was not present at trial, did not testify under oath and did not
    promise to tell the truth. This added caution was not an invitation to discount
    Michaels statements if the jury determined they were untrue. The trial judge
    immediately returned to the issue of whether the witness reporting Michaels
    words could be believed:

In deciding how
    much or little of a witnesss testimony about what Michael McRae said you will
    believe and rely upon, you might ask yourselves questions such as: Would the [witness]
    have any reason to make up the story about what Michael McRae said?  Might the
    witness be mistaken about what Michael McRae said, or might the witness have
    put his or her own interpretation on what Michael McRae said?

[54]

Crucially, the trial judge did not take the additional step, like the
    trial judge in
Delellis
, of adding: [e]ven if you find that [the
    witness] accurately reported the statements made to her by [the deceased], you
    must still determine whether [the deceased] was being truthful at the time.

[55]

Further, the trial judges later instructions on self-defence made no
    reference to the earlier hearsay instruction. Self-defence was not made
    dependent on the truth of Michaels threats. Rather, the jury was properly
    instructed that the appellant was entitled to be mistaken in his belief about
    Michaels threatened use of deadly force.

[56]

The jury charge on self-defence contained a review of the relevant
    evidence, including the history of verbal abuse, threats and fights between
    Michael and the appellant, Michaels threat during the afternoon confrontation
    and the appellants testimony that, shortly before 6:40 p.m., Michael
    threatened to kill him later that night. None of the evidence in this portion
    of the charge was qualified or discounted in any way as a result of Michaels
    statements being hearsay. Accordingly, the instruction did not undermine the
    defences ability to rely on self-defence in this case.

(4)

Did the trial judge err in sentencing?

[57]

The appellant argues that the trial judge erred in finding that the
    aggravating factor set out at s. 718.2(a)(iii) of the
Criminal Code
applied because Michael was dependent on the appellant and the appellant stood
    in a position of trust towards Michael. Further, in the appellants submission,
    the trial judge erred in exercising his discretion in setting the parole
    ineligibility period at 12 years for this 73-year old offender, who was in poor
    health.

[58]

I see no basis to interfere with the sentence imposed. As found by the
    trial judge, this was a cruel and horrific murder. The appellant stabbed his
    son, who was apparently sleeping, twice in the abdomen, plunging the butcher
    knife up to the hilt each time. There was no clear expression of remorse from
    the appellant who, upon arrest, suggested that his son deserved it.

[59]

As for the finding that the appellant stood in a position of trust, this
    court has generally not insisted upon a narrow approach to the interpretation of
    s. 718.2(a)(iii). See
R. v. Orwin
, 2017 ONCA 841, at paras. 54
    and 57;
R. v. Hamade
, 2015 ONCA 802, at paras. 28-30, and
R. v.
    C.R.
, 2010 ONCA 176, at paras. 84-86. In this case, Michael was very
    dependent on his father, with whom he had lived most of his adult life. There
    is no question that it was by exploiting an element of trust that the appellant
    was able to kill his son while he was in a vulnerable position, lying on the
    couch in their shared apartment.

[60]

The trial judge considered the appellants age and poor state of health
    and, weighing these together with other relevant factors, exercised his
    discretion to set the parole ineligibility at 12 years. I see no error in that
    regard.

CONCLUSION

[61]

For these reasons, I would dismiss the conviction and sentence appeals.

Released: July 22, 2021 P.R.

Paul Rouleau J.A.

I agree S.E. Pepall J.A.

I agree L.B. Roberts J.A.


